Citation Nr: 0029513	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  94-35 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher disability rating for post 
traumatic stress disorder, rated as 10 percent disabling from 
February 9, 1993 to February 23, 1994, 30 percent disabling 
from February 23, 1994, to May 28, 1998, and 70 percent 
disabling from May 28, 1998, on appeal from the initial grant 
of service connection.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal for an increased disability rating for post 
traumatic stress disorder (PTSD) arises from an August 1993 
decision of the Detroit, Michigan, Regional Office (RO).  The 
appeal for service connection for a lumbar spine disability 
arises from an August 1998 rating decision of the Montgomery, 
Alabama, RO.  The case was certified to the Board of 
Veterans' Appeals (Board) from the Montgomery, Alabama, RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's PTSD causes him to be unemployable.

3.  A chronic back disorder did not arise during service, nor 
is any current back disorder linked with service.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
are met from the initial grant of service connection.   
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.126, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.29 (2000). 

2.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

An application for compensation or pension (VA Form 21-526), 
received in June 1972, shows the claim was being made for a 
sinus condition.

The veteran filed his initial claim for PTSD in March 1993.  
In August 1993, the RO granted service connection from 
February 9, 1993, the date of hospitalization, at an 
evaluation of 10 percent.  The veteran filed his notice of 
disagreement in January 1994.  Following receipt of a 
statement of the case, he submitted his substantive appeal in 
July 1994.  In August 1995, the RO increased his rating to 30 
percent, effective from February 23, 1994, the date of his 
notice of disagreement.  Concurrently, in May 1998, the 
veteran filed a claim for a back injury "secondary to 
military service."  The claim was denied in August 1998.  In 
October 1998, the veteran expressed his dissatisfaction with 
the denial of service connection for his back claim.  The RO 
then issued an administrative denial of the back claim, 
stating that to reopen the claim the veteran should submit 
new and material evidence.  In February 1999, however, the RO 
issued a statement of the case addressing the issue of direct 
service connection for a back injury.  Also in February 1999, 
the evaluation for PTSD was increased to 70 percent, 
effective from May 28, 1998.  Then, in April 1999, the 
veteran submitted his substantive appeal for a back injury.  

Service medical records are negative for any reference to a 
back injury.  The report of medical history, dated in May 
1968 for separation, notes the veteran denied having had 
recurrent back pain.  The May 1968 report of medical 
examination for separation from service notes the clinical 
evaluation of the spine was normal.  

A VA psychosocial assessment report in February 1993 notes 
problems with psychological functioning.  The veteran stated 
that he did not sleep well because he had so much on his 
mind, principally traumatic events in his life involving the 
deaths of family members.  He denied psychotic experiences.  
Memory and thought process appeared reasonably intact.  The 
examiner felt that he might benefit from screening for PTSD 
in view of his combat experiences.  In summary, the examiner 
concluded that, although the veteran had been through a 
number of programs, he was only fairly committed towards 
abstinence; he was a bit of a loner and saw himself as not 
generally doing well in life.  It was possible that he could 
be experiencing some symptoms of PTSD.  The Axis I diagnostic 
impression was polysubstance dependence; rule out PTSD.  The 
Axis V Global Assessment of Functioning (GAF) was considered 
to have been 45 in the past year and 45 currently.  

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) medical center from February to May 1993, with a 
primary diagnosis of chronic and continuous alcohol and 
cocaine dependence and a secondary diagnosis of PTSD.  The 
Axis V GAF [global assessment of functioning] was estimated 
at 50.  The hospitalization report, in summarizing past 
medical history, noted that the veteran had had a history of 
arthritis, as well as unresolved PTSD.  The summary notes 
that in treating the veteran's alcohol and cocaine dependence 
that it was apparent that as treatment progressed the veteran 
also had unresolved PTSD issues.  The summary notes that 
during the last three weeks of hospitalization the veteran 
was transferred to a different ward for treatment of issues 
regarding war trauma.  A February 1993 psychological 
assessment notes the veteran indicated that he did not sleep 
well.  Memory and thought processes appeared reasonably 
intact.  The Axis I diagnoses were polysubstance abuse and 
rule out PTSD.  The Axis V diagnoses shows current and past 
year GAF values of 45.  A February 1993 PTSD clinical team 
consultation report notes an impression of PTSD features 
present along with depression.  A March 1993 VA psychiatric 
consultation report notes impressions of dysthymia, PTSD, and 
chemical dependence.  An April 1993 VA x-ray report notes an 
impression of partial sacralization of the fifth lumbar 
vertebra with an otherwise negative study.  

A June 1993 report by David J. Forsythe, M.D., for the State 
of Michigan Disability Determination Program, included the 
veteran's statement that he was unable to be employed because 
of his anger and that he had been misunderstood because of 
his drinking and drugging.  Since refraining from alcohol and 
crack cocaine in March 1993, he had been pervasively 
depressed with bad dreams.  As to social functioning, aside 
from attending outpatient groups at a VA hospital, he just 
stayed in his room and did not do anything else.  The 
examiner estimated the veteran's social ability as mildly 
impaired.  Mental status examination found him in contact 
with reality.  His self-esteem was definitely reduced and his 
motor activity a bit slowed.  Insight seemed to be fair and 
his speech coherent and relevant.  He specifically denied any 
hallucinations, delusions, or ideas of reference or 
influence.  He described his sleep as disturbed and rather 
poor.  His affect was rather blunted and flat, with virtually 
no reaction.  He was fully oriented.  The Axis I diagnosis 
was severe PTSD.  The Axis II diagnosis was avoidant 
personality disorder, and the Axis V current GAF was 25, with 
prognosis considered poor.

A June 1993 VA general medical examination report notes there 
were no diseases or injuries of the musculoskeletal system.  
Range of motion of all joints was within the range of normal.

A VA PTSD examination in July 1993 mentioned several 
stressors involving the death of a friend in Vietnam and the 
sight of dismembered bodies of American soldiers.  Subjective 
complaints included difficulty with interpersonal 
relationships, trouble with the law, and the typical PTSD 
symptomatology.  Objectively, his grooming and hygiene were 
adequate.  Eye contact was good.  His speech was normal in 
tone and volume, coherent, and without pressure, flight of 
ideas, or loose associations.  He reported no auditory, 
visual, gustatory, or tactile hallucinations.  He did not 
appear to be responding to any internal stimuli.  There was 
no thought broadcasting or thought insertion.  He had no 
suicidal ideation and/or plan or homicidal ideation and/or 
plan.  He did claim to have initial and middle insomnia, 
feelings of helplessness and hopelessness, and decreased 
energy.  He was alert, oriented, and demonstrated no deficit 
in his general fund of knowledge, abstract or concrete 
thinking.  Mood was constricted and affect blunted.  The Axis 
I diagnosis was PTSD.  No GAF was provided. 

The VA hospitalization from September to November 1993 was a 
pre-arranged admission for participation in a Stress Recovery 
Program.  The veteran participated in the Stress Reduction 
program which consisted of directed group therapy sessions, 
one-on-one counseling, recreational therapy, and medical 
monitoring.  Following this program, he showed some 
improvement in mood and affect.  The primary Axis I diagnosis 
was PTSD and secondary diagnosis was mixed substance abuse in 
remission.  The Axis V GAF was 65.  The September 1993 VA 
initial assessment and treatment plan notes diagnostic 
impressions of PTSD and mixed substance abuse in remission.  
The Axis V GAF was 55.

A statement in support of claim was received in March 1994.  
The veteran indicated disagreement with a denial of a 
temporary total disability rating from February to May 1993.

A VA hospitalization May 1994 to June 1994 for 42 days was 
initiated by substance abuse problems.  The report notes the 
veteran had been found wandering in a confused state, 
paranoid and responding to voices.  He had not been sleeping 
and was agitated and uncontrollable.  Although initially 
denying the use of alcohol or drugs, he later admitted he had 
been using cocaine.  His past medical history was positive 
for multiple admissions to psychiatry since the age of 20 
years and a history of substance abuse.  At the time of 
admission, he was angry, disheveled, paranoid, and having 
auditory and visual hallucinations.  Insight and judgment 
were impaired.  Physicians believed that his psychosis was 
drug induced.  Following medication with careful adjustment, 
he improved and was sleeping better without any 
hallucinations or delusions.  Upon discharge, he was referred 
to a substance abuse program and released to residential care 
home.  The Axis I diagnoses were schizophrenia, paranoid 
type, chronic, acute exacerbation; cocaine dependence; 
alcohol dependence, cannabis dependence, and PTSD.  The Axis 
V GAF was 30 at admission and later 60+.

VA clinical records, dated from May 1994 to January 1995, 
show psychiatric treatment.  A report from a VA outpatient 
clinic in October 1994 notes that the veteran suffered from 
psychotic episodes periodically.  Axis I diagnoses were 
paranoid schizophrenia; PTSD; alcohol dependency; and cocaine 
dependence, in remission.  The Axis II diagnosis was 
borderline personality traits.  

A June 1994 VA rating decision granted a temporary total 
disability rating due to hospitalization under 38 C.F.R. 
§ 4.29 from September 17, 1993, to December 1, 1993.  The 10 
percent rating was then continued.  

During his personal hearing at the RO in March 1995, the 
veteran testified that in May 1994 he had been staying in a 
cabin in the woods with another veteran when he dreamed about 
an incident in Vietnam when his unit was overrun.  He got in 
his car and started driving and was picked up by the police.  
He now spent his time alone, totally depressed.  He had been 
placed in a residential care home provided by VA, where he 
had made friends with another veteran, although going to 
church was his only real social activity.  He had nightmares 
and flashbacks, and would awaken at night in a cold sweat and 
shaking.  He had visions of dead bodies.  He maintained that 
his PTSD was getting worse.  He had been receiving Social 
Security disability benefits which had paid for his 
residential care since 1993. 

The veteran was hospitalized at a VA medical center in April 
1995 with an Axis I diagnosis of chronic schizophrenia, 
paranoid type with acute exacerbation.  The Axis V current 
GAF was 50.  He had been brought in for having suicidal 
ideation, paranoid delusions and flashbacks to the Vietnam 
War.  He said that he had not been drinking for a year.  
Mental status examination revealed fair personal hygiene, 
good eye contact, and normal gait and posture.  He was 
cooperative, alert, and oriented.  Thought processes were 
organized and goal directed, but content was abnormal for 
paranoid delusions.  Mood was dysphoric and depressed with 
congruent affect.  He was found to have auditory 
hallucinations and dreams of dead bodies.  Speech was normal 
in rate and tone, judgment was impaired, and abstraction 
results fair.  Recent memory was impaired but was good for 
immediate and remote recall.  Insight was not impaired.  He 
denied suicidal and homicidal ideation.  He was discharged 
irregularly returning to the residential care home stating 
that he did not want any further inpatient treatment and 
would continue his treatment as an outpatient.  An April 1995 
VA physical examination clinical record notes the veteran 
stated there was tenderness to percussion at the 
costovertebral angle bilaterally, with good spinal range of 
motion.  The Axis I diagnosis was paranoid schizophrenia and 
the Axis V current GAF was 50.  A back disorder was not 
diagnosed.

Diagnoses treated at a VA medical center from April 16 to 
June 6, 1995, were chronic, delayed PTSD; depression, not 
otherwise specified; and degenerative joint disease of the 
lumbar spine.  The Axis V GAF was 50.  Mental status 
examination found the veteran appropriately attired and 
cooperative, with affect appropriate.  His mood was sad and 
he appeared moderately depressed, with no suicidal or 
homicidal ideations.  He claimed to have had increased 
nightmares and flashbacks.  His thought content was organized 
and coherent, although he spoke of hearing voices and felt 
that shadows were coming into the examining room.  There were 
no symptoms of psychosis although there was delusional 
thinking secondary to a thought disorder.  The veteran denied 
hallucinations.  He was oriented, his memory adequate, and 
his intelligence was average.  Results of psychological 
testing showed him to be nervous and tense, and extremely 
anxious and depressed.  Further assessment seemed to support 
his symptoms of PTSD and also revealed a person with a 
schizoid/avoidant lifestyle.  He was to be considered for 
referral for placement in a residential care home.  The 
discharge summary notes the veteran was not employable.

A May 1995 VA radiology/nuclear medicine report notes x-rays 
of the lumbar spine showed partial lumbarization of the first 
sacral vertebra with a small spur off the anterior aspect of 
L5 and no acute bony abnormality.  

VA treatment records, dated from June 1995 to March 1996, 
show the veteran received continued psychiatric treatment and 
he was living in home care.  

An August 1995 rating decision granted a temporary total 
disability rating due to hospitalization under 38 C.F.R. 
§ 4.29 from April 16, 1995 to July 1, 1995.  The disability 
rating for PTSD was increased to 30 percent effective from 
July 1, 1995.  

A May 1997 VA radiology/nuclear medicine report notes x-rays 
showed a deformity of the distal sacrum and anterior 
angulation of the coccyx.

A VA hospitalization from September to October 1997 was 
because the veteran had been unable to cope with living alone 
after leaving the residential care home.  The veteran was 
cooperative during the mental status examination.  His mood 
was dysthymic, with flat affect.  Concentration was poor, and 
auditory hallucinations and paranoid delusions were present.  
He was fully oriented, with no suicidal thoughts or plans.  
Memory, both recent and remote, was intact.  Insight and 
judgment were partly impaired.  Axis I diseases treated were 
chronic paranoid schizophrenia; PTSD; and episodic alcohol 
and cocaine abuse.  The Axis V current GAF was 50 and the 
past GAF was 60.  At admission, the veteran reported a 
history of low back pain and degenerative joint disease of 
the lumbar spine.  The Axis I diagnoses were PTSD with 
recurrent flashbacks, paranoid schizophrenia by history, 
thought disorder, substance abuse, and tobacco dependence.  
The Axis III diagnoses included degenerative joint disease 
and lower back pain.  The Axis V past and current GAF was 50.

In October 1997 the veteran was seen for back pain.  He 
stated that it began about 10 years earlier and that he 
thought he might have strained it.  The veteran was observed 
to walk with a cane with short, slow steps.  He had decreased 
lumbar lordosis.  The report indicates that x-ray showed 
deformity of the distal sacrum with a rather sharp angular 
deformity and anterior angulation of the coccyx.  No definite 
fracture of the sacrum was seen.  

An April 1998 VA radiology/nuclear medicine report notes 
there was a transitional vertebra at the lumbosacral 
junction, and minimal degenerative changes and minimal 
scoliosis of the lower lumbar spine.

The veteran was again hospitalized at a VA medical center 
from June 1998 to July 1998 for treatment of his 
schizophrenia and polysubstance abuse.  The GAF was estimated 
at 45/35.  At this time, although cooperative, fully 
oriented, and demonstrating speech at a normal rate and 
rhythm, his motor activity was slowed, his mood dysthymic, 
and his affect flat.  His thought process was goal oriented.  
There were persecutory ideas, paranoid delusions, and command 
auditory hallucinations.  Following detoxification, there 
were no major withdrawal symptoms from either alcohol or 
drugs.  Upon discharge, his condition had stabilized.  

A June 1998 history and physical examination for admission to 
the above hospitalization notes, essentially, that the 
veteran had resumed polysubstance abuse.  He was brought in 
from his home care setting.  His musculoskeletal system was 
examined at this time.  The veteran reported a history of low 
back pain and degenerative joint disease of the lumbar spine.  
His gait was normal and he was able to tandem walk.  His 
joints and muscles were symmetric.  There was no deformity, 
and spinal curvature was normal.  The examiner noted no 
tenderness to palpation of joints, heat, swelling, or masses.  
There was full range of motion, with smooth movement and no 
crepitance or tenderness.  Muscle strength was sufficient to 
maintain flexion against resistance without tenderness.  The 
Axis I diagnoses were chronic paranoid schizophrenia, PTSD by 
history, recurrent polysubstance abuse, and tobacco 
dependence.  The Axis III diagnoses included degenerative 
joint disease and lower back pain.  The Axis V GAF was 45/35.  

In July 1998, the veteran complained a number of times of 
back pain.  On one occasion, he requested hospitalization at 
a mental health clinic for severe pain in his back.  A nurse 
pointed out to him that there were things he could do himself 
for his back and that these activities did not require 
hospitalization.  

VA medical records, dated from July 1997 to August 1998, show 
inpatient and outpatient psychiatric and general medical 
treatment.   

A VA hospital summary for hospitalization from August 1998 to 
September 1998 shows the veteran was hospitalized after 
hearing voices of soldiers from the war he was in which was 
triggered by seeing a movie.  He was brought in from his home 
care setting.  On admission, the veteran's speech and motor 
activity was slowed.  His mood was dysthymic, and his affect 
was flat and also depressed.  Judgment was impaired.  There 
were hallucinations and paranoid delusions.  He was oriented, 
insight was intact, and thought processes were goal oriented.  
The Axis I diagnoses were chronic paranoid schizophrenia, 
cocaine drug dependence, continuous alcohol dependence, PTSD, 
and amphetamine abuse.  The Axis V GAF was 45-35.  An August 
1998 history and physical on admission indicates that his 
chief complaint was that he had attended a movie.  At this 
time, he had been drinking heavily and was back on crack 
cocaine.  He seemed unaware that he had been testing positive 
for amphetamine as well as cocaine during his last few 
admissions.  He also complained of continuing chronic low 
back pain.  A mental health nursing note revealed he was 
alert and oriented, handled his own activities of daily 
living and grooming, and ambulated well with assistance of 
wheelchair.  He was given medication for relief of back pain.  
He had no other complaints. 

The veteran was examined for PTSD by VA in December 1998.  He 
was noted to be a Vietnam combat veteran currently 30 percent 
service-connected for PTSD.  He reported frequent intrusive 
thoughts and recollections about his combat experiences and 
reported a tendency to isolate himself from others, an 
inability to tolerate loud noises, feelings of alienation, 
and an inability to trust others.  He also indicated chronic 
sleep disturbances, hypervigilant behavior, feelings of 
depression, feelings of rage, and startle response.  Thought 
processes and thought content appeared to be within normal 
limits.  He denied current delusions and hallucinations, but 
did admit to past suicidal thoughts and ideation with no 
current suicidal thoughts or ideations.  He was fully 
oriented.  Long-term memory appeared intact, but short-term 
memory, concentration, judgment, and abstract thinking were 
all severely impaired.  Speech was slow, mood depressed, and 
affect flat.  Sleep impairment was chronic in nature.  The 
clinical interview indicated that he continued to struggle 
with all of the major symptoms of his PTSD which appeared to 
be frequent and severe in nature with no real periods of 
remission during the past 12 months.  The Axis I diagnosis 
was PTSD, chronic, severe.  The current GAF was 41, 
demonstrating severe social and occupation impairment due to 
his PTSD.  He had difficulty handling stressful situations 
and was unable to establish and maintain effective social and 
occupation relationships due to PTSD.  

An April 1998 VA x-ray report shows transitional vertebra at 
the lumbosacral junction and minimal degenerative changes and 
minimal scoliosis in the lower lumbar spine.  

A VA Social and Industrial Survey was conducted in January 
1999.  The writer reviewed the history of the veteran's 
psychiatric disorder and his current complaints.  The veteran 
said that his longest period of employment was in a shipyard 
for eight years until he had been laid off.  He had had to 
discontinue a work incentive program because his mind 
continued to wander.  He was last hospitalized in October 
1998.  

In January 1999, the veteran's records were reviewed to 
establish his primary psychiatric disability.  His history 
disclosed schizophrenia, paranoid type; PTSD; and 
polysubstance abuse to include alcohol and cocaine.  The 
veteran had had numerous admissions to VA facilities for 
these problems.  The examiner stated that, when a physician 
reviews the files and more than one diagnosis is given during 
hospitalization, the principal diagnosis is the condition 
established to be chiefly responsible for occasioning that 
admission.  Multiple diagnoses have been reported on Axis I 
during admissions.  After considering the medical records, 
the examiner opined that the veteran's primary psychiatric 
disability was PTSD, consistent with the VA examination in 
December 1998.  

A VA hospital outpatient discharge summary notes the veteran 
was admitted to a day hospital PTSD treatment program from 
May to June 1999.  The Axis I diagnoses were chronic PTSD 
with depression and anxiety, chronic paranoid schizophrenia, 
tobacco dependence, and polysubstance abuse in remission for 
three months.  The Axis III diagnoses included chronic low 
back pain.  The Axis V GAF on admission was 40 and for the 
past year 45.  The summary also notes the veteran was totally 
and permanently disabled from gainful employment due to 
severe and continuing PTSD symptoms and symptoms of chronic 
schizophrenia.  The history and physical at admission notes 
the veteran reported a history of low back pain and 
degenerative joint disease of the lumbar spine.  There was 
normal spinal curvature.  The Axis I impressions were PTSD, 
chronic paranoid schizophrenia, polysubstance abuse, and 
tobacco dependence.  The Axis III impressions included 
chronic low back pain likely mechanical with minimal evidence 
of any degenerative joint disease.  The Axis V past year GAF 
was 45.  The mental status examination at the time of 
admission notes the veteran was clean, speech was normal, 
motor activity was within normal limits, there was full range 
of affect that was congruent with mood, and thought processes 
were goal oriented.  The veteran's mood was dysthymic and 
there were hallucinations.  The Axis I diagnoses were PTSD 
and schizophrenia.  The Axis V current GAF was 35 and for the 
past year 40.

The report of a September 1999 VA vocational rehabilitation 
consultation report notes the veteran had impaired 
concentration but was oriented.  Recent memory was somewhat 
erratic and had marked impairment processing new information.  
There was a long history of difficulty interacting with 
people and an inability to cope with the stress and pressures 
of competitive employment.  There was also marked impairment 
in responding to others at a job, being able to follow 
instructions, and the ability to complete work related tasks.  
The examiner concluded that as a result of the chronicity and 
severity of the psychiatric problems, the veteran was 
unemployable and vocational rehabilitation was not feasible.


II.  Legal analysis

A.  Increased rating

The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
The veteran has been accorded VA examinations.  Accordingly, 
the Board finds that the duty to assist has been satisfied.  
See The Floyd D. Spence National Defense Authorization Act 
for Fiscal Year 2001, Pub. L. 106-398, § 1611 (2000), to be 
codified at 38 U.S.C.A. § 5107.

This appeal is from the initial ratings assigned to 
disabilities upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (Schedule).  The disability ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

During the pendency of the veteran's claim and appeal, the 
regulations applicable to rating psychiatric disorders were 
amended.  61 Fed. Reg. 52,695 (October 8, 1996).  When a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.  If neither is 
more favorable, the new criteria are to be applied from their 
effective date.

The rating criteria of Diagnostic Code 9411 for PTSD in 
effect at the time the veteran initiated his claim provide 
that the disability will be rated under the criteria for 
psychoneurotic disorders.  These criteria provide that a 10 
percent rating is warranted where emotional tension or 
anxiety is productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where the 
psychoneurotic symptoms produce reduction in initiative, 
flexibility, efficiency, and reliability to produce definite 
industrial impairment.  A 50 percent rating would be 
appropriate if the disorder is productive of considerable 
industrial impairment and a 70 percent rating is warranted if 
the disorder is productive of severe industrial impairment 
based on the veteran's ability to interact on both a social 
and industrial level, as confirmed by current clinical 
findings.  A 100 percent rating is appropriate when the 
attitudes of all contacts result in virtual isolation in the 
community, there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (Court) stated that the term "definite" as set forth 
in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 9411) was 
qualitative in character, unlike the other terms used to 
ascertain the level of severity of a psychiatric disability, 
which were quantitative in character.  The Court invited the 
Board to construe the term "definite" in such a manner that 
would quantify the degree of impairment contemplated by that 
term for purposes of meeting the statutory requirement that 
the Board articulate reasons and bases for its decision.  
38 U.S.C.A. § 7104(b)(1) (West 1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).  

Since 1993, the veteran has been hospitalized eight times for 
treatment of his psychiatric disorder.  While the primary 
diagnosis for which the veteran was hospitalized was not 
always PTSD, PTSD was shown as a treated disorder.  
Additionally, a report of January 1999 VA review of the 
veteran's records indicated that the primary psychiatric 
diagnosis was PTSD.  Finally, the veteran was admitted to a 
VA day hospitalization program from May to June 1999 for 
treatment of his PTSD.  

Beginning in 1995, the veteran was living in a home care 
environment.  However, in September 1997, he was again 
hospitalized because he could not cope with living alone.  He 
returned to his home care arrangement following his 
hospitalization.  The records also note that even while in 
home care, he had exacerbations of his psychiatric symptoms 
that required hospitalization.

A February 1993 VA psychological assessment notes current and 
past year GAF values of 45.  Additionally, the VA hospital 
discharge summary for hospitalization from February through 
May 1993 shows current and past year GAF values of 45.  A GAF 
value of 45 is indicative of serious symptoms or serious 
impairment in social and occupational functioning.  An 
example of such impairment is being unable to keep a job.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th. ed.) (DSM-IV).  A June 1993 examination report for a 
state disability program notes the veteran's diagnosis was 
severe PTSD with a GAF of 25.  Such a GAF is indicative of 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  An example of such 
impairment is having no job.  See DSM-IV.  The veteran was 
again admitted for VA psychiatric treatment in May 1994.  On 
admission, his GAF was 30 which is indicative of serious 
impairment in communication or judgment and the inability to 
function in almost all areas, including having no job.  See 
DSM-IV.  

The report of the April 1995 VA hospitalization shows a GAF 
value of 50.  Additionally, the April to June 1995 VA 
hospital discharge summary shows a GAF value of 50 and notes 
the veteran was not employable.  The VA hospital discharge 
summary for hospitalization from September to October 1997 
shows a current GAF value 50 and at admission, the past and 
current GAF was 50.  A GAF value of 50 is indicative of 
serious symptoms or serious impairment in social and 
occupational functioning including being unable to keep a 
job.  The veteran was again hospitalized at a VA medical 
facility from June to July 1998 and from August to September 
1998.  The GAF value for these admissions was 45/35.  These 
GAF values are indicative of impairment that ranges from some 
impairment in reality testing/communication or major 
impairment in several areas including being unable to work to 
serious symptoms or serious impairment in social and 
occupational functioning including being unable to keep a 
job.  See DSM-IV.  

The report of a December 1998 VA examination notes that the 
veteran's current GAF was 41.  The veteran was admitted to a 
VA day hospital treatment program from May to June 1999.  The 
GAF on admission was 40 and for the past year 45.  The 
history and physical for this admission notes the past year 
GAF was 45.  The mental status examination at admission shows 
the current GAF was 35 and 40 for the past year.  These GAF 
values show impairment that ranged from some impairment in 
reality testing/communication or major impairment in several 
areas including being unable to work due to serious symptoms 
or serious impairment in social and occupational functioning 
including being unable to keep a job.  See DSM-IV.  

These GAF values, which provide an overall assessment of the 
veteran's psychiatric impairment applicable to the 
psychiatric rating criteria in effect at the time he 
initiated his claim, show that his psychiatric symptoms cause 
him to be unable to work due to his psychiatric problems.  
While there are indications that there are other nonservice 
connected psychiatric disorders, including schizophrenia and 
substance abuse, the January 1999 VA review of the veteran's 
file indicates the veteran's primary psychiatric disability 
was PTSD.  Additionally, the April to June 1995 VA hospital 
discharge summary notes the veteran was not employable, the 
December 1998 VA examination report indicates the veteran was 
unable to maintain effective occupational relationships due 
to PTSD, and a September 1999 VA vocational rehabilitation 
consultation report notes the veteran was unemployable.  This 
evidence tends to show that the veteran was unable to obtain 
and maintain employment because of his PTSD, regardless of 
any other impairments he may have suffered.

At the September 1993 VA hospital admission, the GAF value 
was 55 and the GAF value at discharge from the May through 
June 1994 hospitalization was 60+.  Such GAF values are 
indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning.  The discharge summary 
for the VA hospitalization from September to November 1993 
shows a GAF value of 65 which is indicative of some mild 
symptoms or some difficulty in functioning but generally 
functioning pretty well.  See DSM-IV.  These records do not 
support a conclusion that the veteran was unable to obtain 
and maintain employment because of his PTSD.  

However, as noted above, numerous other records during the 
period of the veteran's claim and appeal show that he has 
been unable to work, including being unable to work during 
the one year period after he initiated his claim.  
Additionally, he has been hospitalized on numerous occasions 
for treatment of his PTSD and has been unable to live alone 
and function on his own.  The Board finds that the evidence 
is at least in equipoise as to whether the veteran is 
demonstrably unable to obtain and maintain employment because 
of his PTSD.

Under the psychiatric rating criteria in effect at the time 
the veteran initiated his claim, inability to obtain and 
maintain employment is one of the criteria to support a 100 
percent evaluation.  38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996). 

A 100 percent disability rating due to PTSD is warranted 
under the criteria in effect at the time the veteran 
initiated his claim.  This is the maximum disability rating 
available.  Therefore, it is not necessary to consider the 
revised psychiatric rating criteria.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

This appeal is from an initial rating assigned following a 
grant of service connection.  The Board has considered the 
possibility of staged ratings for the veteran's psychiatric 
disorder.  However, since a 100 percent rating is warranted 
from and since the grant of service connection, staged 
ratings are not applicable to this claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Based on the above, the evidence supports granting a 100 
percent disability rating for PTSD.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.29, (b) (2000). 

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2000).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The service medical records do not show any lumbar spine 
disorder during service.  At discharge from service, the 
clinical evaluation of the spine was normal.  Accordingly, 
there is no evidence of a lumbar spine disorder during 
service.  38 C.F.R. § 3.303(a) (2000).

The veteran has been assessed with low back pain or 
degenerative joint disease of the lumbar spine.  A May 1995 
VA x-ray report shows there was partial lumbarization of the 
first sacral vertebra and a small spur on the anterior aspect 
of L5.  A May 1997 VA x-ray report shows a deformity of the 
distal sacrum and angulation of the coccyx.  An April 1998 VA 
x-ray report shows a transitional vertebra at the lumbosacral 
junction, minimal degenerative changes, and minimal scoliosis 
of the lower lumbar spine.  However, there is no evidence in 
the record that links any current back disorder to service.  
38 C.F.R. § 3.303(b), (d) (2000).

While there is some evidence of a current disability of the 
lumbar spine, there is no evidence of incurrence of any 
chronic back disorder in service, nor is there evidence of a 
nexus between the current disability and any disease or 
injury in service.  The veteran was separated from service in 
1968, with no spine disorder or complaints showing on his 
separation record.  There are no complaints or treatment for 
a back injury or disorder in service.  On VA medical 
examination in 1993, no diseases or injuries of the spine 
were diagnosed.  No complaints of or treatment for back pain 
were made until many years after service.  In October 1997, 
the veteran reported that he had been having back pain for 
ten years.  No doctor has attributed back pain or 
degenerative joint disease of the lumbar spine to military 
service in any way.

The Board finds there to be an utter lack of any evidence 
associating a current lumbar spine disability with service in 
any way.  Accordingly, the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
lumbar spine disorder.  There is no indication that an 
additional examination of the veteran might substantiate 
entitlement.  The evidence on this point is not in 
approximate balance, and the claim must be denied.  See The 
Floyd D. Spence National Defense Authorization Act for Fiscal 
Year 2001, Pub. L. 106-398, § 1611 (2000), to be codified at 
38 U.S.C.A. § 5107.

ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.

Service connection for a lumbar spine disability is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 20 -


- 24 -


